DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The status of the claims as of the response filed 4/4/2022 is as follows:
Claim 14 has been cancelled, and all previously given rejections for this claim are considered moot. Claims 1-5, 7-9, 11-13, and 15-20 are currently amended. Claims 6 and 10 are original. Claim 21 is new. Claims 1-13 and 15-21 are currently pending and have been considered below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2022 is in accordance with the provisions of 37 CFR 1.97 and is considered by the Examiner. 

Response to Amendment
Objection to Claims
Claims 1, 12, and 16 have been sufficiently amended to correct the minor informalities identified in the previous office action, and thus the corresponding objections for claims 1-14 and 16 are withdrawn.
Double Patenting Rejection 
The double patenting rejections for claims 1-3, 6-8, and 10 of the present application over claims 1-3, 6-9, and 11-12 of Application No. 16/674,189 are withdrawn because the ‘189 application has cancelled claims 1-3, 6-9, and 11-12 such that there is no longer a double patenting issue.
Rejection Under 35 USC 112(b)
Claims 9, 11, and 12 have been amended to sufficiently clarify the indefinite elements and limitations identified in the previous office action such that the corresponding 35 USC 112(b) rejections for claims 9 and 11-14 are withdrawn.
Rejection Under 35 USC 101
Claims 5, 8, and 12 have been amended such that the corresponding 35 USC 101 rejections for claims 5, 8, and 12-13 are withdrawn.
The remaining claims have also been amended, but the 35 USC 101 rejections for claims 1-11 and 15-20 are upheld.
Rejection Under 35 USC 102/103
The amendments made to the claims introduce limitations that are not fully addressed in the previous office action, and thus the corresponding 35 USC 102/103 rejections for claims 1-20 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Response to Arguments
Rejection Under 35 USC 101
On pages 23-24 of the Remarks filed 4/4/2022 Applicant argues that at least claims 5, 12, and 21 are patent eligible because they include limitations “generally regarding automated assembly and testing [which], at a minimum, may serve as the basis for subject matter eligibility.” Applicant’s arguments are fully considered. Examiner agrees that claims 5 and 12, as well as 8, now include limitations that amount to “significantly more” than the recited judicial exception; the fully integrated functions of sending automated assembly instructions to particular system elements to actually facilitate the automated assembly of a genetic testing device and the automated performance of the ordered testing on the genetic testing device do not describe an abstract idea, do not amount to the words “apply it” with a computer, are not insignificant extra-solution activity, and do not merely tie the invention to a particular field of use. Rather, these limitations, when considered in combination with the rest of the claim language, provide meaningful limitations on practicing the abstract idea such that they amount to more than a mere drafting effort to monopolize the judicial exception. Accordingly, claims 5, 8, and 12 are found to recite eligible subject matter, as is claim 13 due to its dependence on claim 12. However, Examiner respectfully disagrees with Applicant’s assertion that claim 21 recites substantially similar subject matter; this claim appears to merely claim the transmission of command data without actually executing or otherwise fulfilling the commands. Accordingly, claim 21 is considered to merely provide insignificant extra-solution activity and is not found to recite eligible subject matter, as explained in more detail in the updated eligibility rejections below. 
On pages 24-25 of the Remarks, Applicant argues that the claims do not recite certain methods of organizing human activity at least because “at least some of the listed claim limitations involve computerized analysis” and “do not involve humans, are not performed by humans, and instead utilized specialized electronic data.” Applicant’s arguments are fully considered, but are not persuasive. The sharing and analysis of clinical data among and between various entities as in the instant claims falls within the grouping of certain methods of organizing human activity because these types of limitations describe managing interactions between people. Just because such interactions are implemented on computing elements, does not preclude an abstract idea from being recited. 
On pages 25-26 of the Remarks, Applicant argues that the claimed invention integrates any recited abstract idea into a practical application by “expressly claim[ing] how genetic efficacy testing results are integrated into legacy systems for reporting and flagging of future prescribed medications and/or how available and covered tests may be identified, ordered, and fulfilled,” thereby providing a technical improvement. Applicant’s arguments are fully considered, but are not persuasive. The claims at issue do not provide any technical details regarding how medication alerts or flags are actually integrated into legacy systems, they merely provide functional language stating that such integration occurs. Because no specific technical details of data transformations or integrations carried out between the various computing components are claimed, the functional limitations do not provide a technical improvement over existing systems or integration of the abstract idea into a practical application. Rather, the alerting or flagging of ineffective medications in a healthcare provider system amounts to the words “apply it” with a computer because an otherwise-abstract function (medication contraindication alerting) is being implemented with computer components recited at a high level of generality; this type of function can also be considered insignificant extra-solution activity because it provides nominal data storage. 
On page 26 of the Remarks, Applicant argues that “the allegedly generic nature of the computing elements… does not prevent eligibility under prong two or step 2B” and that “the use of non-designated fields for genetic efficacy testing results is undoubtable a non-conventional use of even an arguendo known component by its very nature.” Applicant’s arguments are fully considered, but are not persuasive. The integration of pharmacogenomic data into existing EMR or other healthcare provider systems is well-understood, routine, and conventional, as evidenced by at least Fig. 16, [0075], [0107], & [0174]-[0175] of Shiloh et al. (US 20150058039 A1); Pg 257, Col1, second full paragraph of Caraballo (Reference U on the PTO-892 mailed 1/5/2022); Fig. 1 & [0050] of Ellis et al. (US 20140350954 A1); [0187]-[0190] & [0198]-[0199] of Sheffield et al. (US 20140316821 A1); and [0052]-[0056] of Hoffman et al. (US 20020187483 A1). Accordingly, this function does not provide integration of the abstract idea into a practical application, nor “significantly more” than the abstract idea itself. 
Rejection Under 35 USC 102/103
On page 20 of the Remarks Applicant asserts that “Examiner appears to agree that Shiloh fails to teach or suggest the limitations regarding integration the genetic efficacy testing results with a legacy field at a legacy healthcare provider system.” Examiner respectfully disagrees; the previous office action noted that Shiloh does not appear to explicitly disclose integration of genetic efficacy testing results with an allergy field of a healthcare provider system. Examiner maintains that Shiloh does sufficiently teach integration of genetic efficacy results into a legacy field at a legacy healthcare provider system (Shiloh [0107], [0176], noting alerts (i.e. drug-gene interaction alerts as in [0027]-[0028], [0186]-[0187], [0198]) may be integrated into existing EMR systems, i.e. at a legacy field via an icon or color coding), and merely fails to disclose that such a legacy field is specifically an allergy field. 
On page 20 of the Remarks Applicant argues that Caraballo teaches away from the proposed modification because this reference “discuss[es] the disadvantages of using existing fields ta  legacy system to incorporate PGx data, instead suggesting that a new, dedicated field be utilized.” Applicant’s arguments are fully considered, but are not persuasive. Though Caraballo does note the disadvantages of integrating pharmacogenomic alerts with existing systems using legacy field such as allergies, it still teaches that such a practice is well-known in the art (“Due to the lack of a specific repository for PGx data, many implementation efforts using commercial EHR to date have used the problem list field for documenting genotype-phenotype correlations… or, specifically for the HLA-B*57:01-abacavir interaction, the allergy list field as recommended by the clinical guidelines” at Pg 257). Accordingly, one of ordinary skill in the art would understand from this reference that such integration at a legacy allergy field is known and possible, and find it obvious to modify the system of Shiloh (which allows for pharmacogenomic flagging integration, but does not specify a particular legacy field related to allergies) such that this data is integrated into an allergy field. See further MPEP 2123.II, noting “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In the instant case, use of a new PGx-specific field is preferred, but Caraballo discloses that inferior methods of integrating PGx data with legacy systems (e.g. use of a legacy allergy field) are known, thereby providing sufficient suggestion to one of ordinary skill in the art to utilize this inferior method in modifying Shiloh. 
On pages 20-21 of the Remarks Applicant argues that “Caraballo fails to teach or suggest flagging wholly or partially ineffective medications at legacy systems for generation of future alerts when medication is prescribed in the future.” Applicant’s arguments are fully considered, but are deemed moot because Caraballo is not relied upon to teach the limitation at issue. Rather, Shiloh teaches that alerts regarding medication interactions or ineffectiveness can be provided to a physician throughout their continuous work routine, i.e. in real time and upon future prescription of a flagged medication (see Shiloh abstract, [0081], [0107], [0122]). 
On page 22 of the Remarks Applicant argues that neither Shiloh nor Wilson teach or suggest the limitation of claim 4 directed to “proposing otherwise unordered genetic efficacy testing based on available insurance coverage.” Applicant’s arguments are fully considered, but are deemed moot because neither of these references are relied upon in the updated ground of rejection to fully teach the limitation at issue. 
On page 23 of the Remarks Applicant argues that neither Shiloh nor Belgoroski teach or suggest the limitation of claim 11 directed to requiring “that insurance coverage is evaluated before transmitting the lists of available tests, such that covered, available tests are provided.” Applicant’s arguments are fully considered, but are deemed moot because neither of these references are relied upon in the updated ground of rejection to fully teach the limitation at issue.
Claim Objections
Claims 12-13 and 15-21 are objected to because of the following informalities: 
Claim 12 recites “a genetic testing device assembly machine configured to assembly genetic testing device.” For increased grammatical clarity, this limitation should be amended to “…configured to assemble a genetic testing device” or equivalent. Claim 13 is also objected to on this basis because it inherits the objectionable language due to its dependence on claim 12. 
Similarly, claim 21 recites “electronically commanding, by way of the LIS, a genetic testing device assembly machine to assembly a genetic testing device” in lines 3-4. For increased grammatical clarify, this limitation should be amended to “…assembly machine to assemble a genetic testing device.” 
Claim 15 recites “generating and displaying, at the one of the additional legacy healthcare provider systems, an alert to reconsider prescribing the one of the medications in the in the subset to the patient” in the last limitation. This typographical error should be remedied by removing one instance of “in the.” Claims 16-21 are also objected to on this basis because they inherit the objectionable language due to their dependence on claim 15. 
Claim 20 recites “providing, at the database, a list of tests for genetic markers which are known to affect the efficacy various medications” in the second limitation. The word “of” should be added between “efficacy” and “various” for increased grammatical clarity, e.g. “the efficacy of various medications.” 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
- “an automated genetic testing device assembly machine” which is caused to “commence at least partially automated assembly of a genetic testing device in accordance with the list of ordered tests” in claim 5; and 
- “a genetic testing device assembly machine configured to assembly genetic testing device in an at least partially automated fashion” in claim 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites flagging medications indicated in a report “at a legacy field at the healthcare provider system.” Claim 12 similarly recites automatically flagging ineffective medications from a report “as an allergy at a legacy allergy field of the respective legacy EMR,” while claim 15 recites flagging a subset of medications as an allergy “at a legacy allergy field of the legacy healthcare provider system and each of the additional legacy healthcare provider systems.” Applicant’s original specification does not provide sufficient written support for flagging medications specifically at a legacy field of a legacy EMR system. The specification does not mention any specific “legacy” systems, nor does it disclose any particular “fields” of such legacy systems. At most, paras. [0007]-[0008], [0027], [0045]-[0046], and [0053] disclose transmitting results to a healthcare provider system via one file type to allow integration into the healthcare provider system and flag certain medications in a user’s file. However, no technical details of any particular legacy fields are disclosed, nor how the flagging operation would occur at such a legacy field. Accordingly, this limitation in each independent claim is considered new matter and they are each rejected under 35 U.S.C. 112(a). Claims 2-11, 13, and 16-21 are also rejected on this basis because they inherit the unsupported limitation due to their dependence on claims 1, 12, and 15, respectively. 
Claims 4 and 12 recite that a laboratory system is configured to “determine that genetic testing has not otherwise been ordered for the patient.” Applicant’s original specification does not provide sufficient written support for such a determination. At most, Fig. 5 and paras. [0006], [0033], and [0037] describe a process by which the laboratory system can identify genetic testing that meet various criteria such as “hav[ing] a bearing on the effectiveness of prescribed, or likely to be prescribed, medications” or “be[ing] considered medically necessary under Medicare regulations and/or guidelines” as in [0033], being covered by the user’s insurance or “known or likely to be approved” as in [0006] & [0037]. However, the specification is silent regarding the laboratory making a specific determination that the genetic testing has not otherwise been ordered for the patient. Because the limitation reciting determining that genetic testing has not otherwise been ordered for a patient was not present in the original disclosure as filed, this limitation constitutes new matter and is rejected under 35 U.S.C. 112(a). Claims 5 and 13 are also rejected on this basis because they inherit the unsupported limitation due to their dependence on claims 4 and 12, respectively. 
In claims 5 and 12, the limitations “an automated genetic testing device assembly machine” which is caused to “commence at least partially automated assembly of a genetic testing device in accordance with the list of ordered tests” and “a genetic testing device assembly machine configured to assembly genetic testing device in an at least partially automated fashion” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Thus, Examiner turns to the specification to disclose the specific structures of these machines that allows them to perform this function. However, nowhere does the specification describe the particular structure of a genetic testing device assembly machine; at most, para. [0025] discloses that in an exemplary embodiment, a robot may perform construction and modification of a testing device. This generic example embodiment does not provide any limitations or specificity regarding the actual structure of the assembly machines and thus Applicant has not provided an adequate written description of these elements to show that their physical structures would support the claimed function of assembling a genetic testing device. Therefore, the claims do not comply with the written description requirement and are rejected under 35 U.S.C. 112(a). Note that dependent claim 13 is also rejected on this basis because it inherits the language of claim 12 without resolving the written description issues set forth above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 12-13, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 5 and 12, the limitations “an automated genetic testing device assembly machine” which is caused to “commence at least partially automated assembly of a genetic testing device in accordance with the list of ordered tests” and “a genetic testing device assembly machine configured to assembly genetic testing device in an at least partially automated fashion” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification makes no specific mention of any kind of “genetic testing device assembly machine” or what specific structure such a machine would encompass. At most, several paragraphs of the specification disclose the following:
[0025]: “In exemplary embodiments, certain wells 32 may be added or removed from the testing device 30 in order to test for the presence or non-presence of various genetic markers. For example, without limitation, wells 32 may be added to the chip 31 to test for particular genetic traits and wells 32 may be removed from the chip 31 if a particular genetic trait is not being tested for. In still other exemplary embodiments, the wells 32 being used may be placed in an unblocked position such that genetic material may enter the well 32. Similarly, the wells 32 not being used may be placed in a blocked position such that genetic material may  not enter the wells 32. Modifications to the testing device 30 may be performed manually or automatically based on the instructions for testing received. For example, without limitation, the testing device 30 may be constructed or modified by one or more robots.” 
[0040]: “the appropriate wells 32 may be blocked or unblocked on the testing device 30 to test for the specified genetic markers. Once all identified tests are considered, instructions for assembly of the testing device 30 may be transmitted and the testing may be performed.” 
[0043]: “Genetic material from the user may be gathered by way of the genetic material gathering device 10. A genetic testing device 30 comprising wells 32 for the ordered testing may be assembled. Such assembly may be performed manually or automatically. Such assembly may be performed concurrently, before, or after obtaining the genetic material. The genetic material may then be sequenced using the genetic sequencing device 20.”
These portions of the specification thus disclose the function of assembling a testing device, but provide no specific description of the required structure and how such a structure would accomplish this function. Though [0025] provides a single example of a robot performing the testing device construction or modification functions, this exemplary embodiment still does not disclose any particular structure of the “robot.” This generic example embodiment does not provide any limitations or specificity regarding the actual structure of the genetic testing device assembly machines, and thus these claim elements are indefinite because it is unclear what the metes and bounds of each element actually are. In other words, because there is no specific structure assigned to the genetic testing device assembly machines, these elements are essentially claiming any and all means for performing the claimed functions and result in unbounded and unlimited claim language, which fails to particularly point out and distinctly claim the subject matter which the inventor(s) regards as the invention as required by 35 U.S.C. 112(b). Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Dependent claim 13 is also rejected on this basis because it inherits the language of claim 12 without resolving the indefiniteness issues set forth above.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 21 recites the limitation "the LIS” several times. There is insufficient antecedent basis for this limitation in the claim because there is no previously recited “LIS.” For purposes of examination, Examiner interprets each instance of “the LIS” as “the laboratory system” in accordance with one of ordinary skill in the art’s understanding of this term.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-7, 9-11, and 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 1-4, 6-7, and 9-11 are directed to a system (i.e. machine) and claims 15-21 are directed to a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 1 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing relationships or interactions between people.  Specifically, the claim recites:
receiving genetic testing results comprising genetic markers of a patient from said number of patients treated by the healthcare provider; 
querying the database to determine whether any medications in the list of medication prescribed by, or likely to be prescribed by, the healthcare provider to the patient are known to be ineffective in persons having the same genetic markers as the patient; 
generating and transmitting a report to the healthcare provider indicating which of the medications in the list of medication prescribed by, or likely to be prescribed by, the healthcare provider to the patient 2Serial No.: 16/441,597Dkt. No. XAC3256-002CPreliminary Amendmentare known to be ineffective in persons having the same genetic markers as the patient; and
flagging each of the medications indicated in the report.
But for the recitation of generic computer components like electronic storage devices and a processor, these functions, when considered as a whole, describe a prescription checking interaction that could take place between various human entities of a patient’s care team, e.g. the patient, a healthcare provider, and an administrator or other healthcare professional. For example, a patient could provide genetic testing results to a healthcare provider who could cross-reference the patient’s genetic information with known drug-gene interactions stored in a database and make a note of any relevant matches that indicate a particular drug might be ineffective for the patient in a report so that they may be appropriately flagged in the patient’s records. Thus, the steps recited in this claim describe various interactions between a patient and one or more medical professionals, and accordingly claim 1 recites an abstract idea in the form of a certain method of organizing human activity. 
Independent claim 15 recites similar steps as claim 1, and similarly amounts to a certain method of organizing human activity. Specifically, claim 15 recites 
providing, at a legacy healthcare provider system, a list of medications prescribed by, or likely to be prescribed by, a healthcare provider to each of a number of patients treated by the healthcare provider; 
providing a database comprising data regarding medications known to be ineffective in persons having particular genetic markers; 
providing a healthcare information exchange in electronic communication with a plurality of additional legacy healthcare provider systems and the legacy healthcare provider system; 
receiving, at a laboratory system, genetic testing results comprising genetic10Serial No.: 16/441,597 Dkt. No. XAC3256-002CPreliminary Amendmentmarkers of a patient from said number of patients treated by the healthcare provider; 
querying the database to determine a subset of medications in the list of medication prescribed by, or likely to be prescribed by, the healthcare provider to the patient are known to be ineffective in persons having the same genetic markers as the patient;
generating, at the laboratory system, a report indicating the subset of the medications; 
transmitting, from the laboratory system to the healthcare information exchange, the report;
receiving, at the legacy healthcare provider system and the additional legacy healthcare provider systems by way of the healthcare information exchange, the report;
receiving, at one of the additional legacy healthcare provider systems, data indicating a prescription of one of the medications in the subset to the patient; and
generating an alert to reconsider prescribing the one of the medications in the subset to the patient. 
Each of these steps, when considered as a whole, describe information sharing and prescription checking interactions that could take place between various entities of a patient’s care team, e.g. the patient, a healthcare provider, a laboratory professional, and other healthcare professionals. For example, a list of medications, a database of drug-gene interactions, and an HIE are provided, e.g. by some healthcare entity. A patient could provide genetic testing results to a laboratory, which are then shared with the HIE and other healthcare providers. The healthcare providers could then cross-reference the patient’s genetic information with known drug-gene interactions stored in a database and make a note of any relevant matches that indicate a particular drug might be ineffective for the patient. A report with the ineffective medications could be generated and disseminated to the various healthcare providers to allow for alerting when a contraindicated medication is proposed for prescription. Thus, the steps recited in this claim describe various interactions and data sharing relationships between a patient and one or more medical professionals, and accordingly claim 15 recites an abstract idea in the form of a certain method of organizing human activity. 
Dependent claims 2-4, 6-7, 9-11, and 16-21 inherit the limitations that recite an abstract idea from their dependence on claims 1 or 15, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 4, 10-11, 16-18, and 20-21 recite further limitations that, under their broadest reasonable interpretations, amount to additional steps/functions in the method of organizing human activity. 
Specifically, claims 4 and 16 recite receiving diagnostic codes and insurance information, using them to determine which genetic tests are covered by the patient’s insurance and/or are as yet unordered, and ordering the identified tests. Claims 10 and 17 recite receiving diagnostic codes and querying the database to retrieve commonly prescribed medications associated with the received diagnostic codes to determine the medications likely to be prescribed to the patient. Claim 11 recites receiving prescribed medications, querying the database to retrieve the tests for genetic markers known to affect the efficacy of the prescribed medications, checking for insurance coverage of the identified tests, and transmitting a list of the covered identified tests to the healthcare provider. Claim 18 recites providing a list of alternative medications, querying the database to retrieve alternative medications for each ineffective medication, and transmitting the alternative medications to the healthcare provider system. Claim 20 recites providing medications prescribed to the patient, providing a list of tests for genetic markers, querying the database to retrieve tests applicable to the medications prescribed to the patient, and providing a prompt for the healthcare provider to order the identified tests. Such functions could each be achieved by a healthcare entity as described above for the independent claims via a medical data sharing and analysis interaction, i.e. by receiving data, querying relevant information to make a determination, and returning a result. Claim 21 recites receiving ordered genetic testing, which a healthcare entity could receive during a data sharing operation. Thus, dependent claims 4, 10-11, 16-18, and 20-21 also recite an abstract idea in the form of a certain method of organizing human activity. 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes the additional hardware elements of a legacy healthcare provider system comprising an electronic display, an electronic storage device comprising data regarding medications prescribed by, or likely to be prescribed by, the healthcare provider to each of a number of patients treated by the healthcare provider, as well as a processor and executable software instructions that configure the processor to display said alert on said electronic display; a database comprising data regarding medications known to be ineffective in persons having particular genetic markers; and a laboratory system in electronic communication with the healthcare provider system and the database, wherein the laboratory system comprises a processor and an electronic storage device comprising software instructions, which when executed, configure the processor to perform the receiving, querying, and generating functions. Claim 1 also includes the additional functional elements of flagging each of the medications indicated in the report at a legacy field at the healthcare provider system, and automatically displaying an alert at said electronic display upon electronic indication of prescription of a medication flagged at the legacy field. 
These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim, do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic healthcare system environment). Further, use of various systems comprising generic computing components to perform the receiving, querying, generating, flagging, etc. functions amounts to the words “apply it” with a computer because otherwise-abstract steps are being performed with generic computing elements like a processor executing electronically stored instructions. Additionally, the storage of various types of data in electronic storage devices, databases, or fields in storage systems amounts to insignificant extra-solution activity because these elements offer nominal electronic data storage functions, while the display of alerts on an electronic display amounts to insignificant extra-solution activity because it offers nominal data outputting equivalent to printing a report. Accordingly, the claim as a whole is directed to an abstract idea without integration into a practical application. 
Independent claim 15 does not include additional elements that integrate the abstract idea into a practical application. Claim 15 includes the functional additional element of integrating, at the legacy healthcare provider system and the additional legacy healthcare provider systems, the report by flagging each of the medications in the subset as an allergy at a legacy allergy field of the legacy healthcare provider system and each of the additional legacy healthcare provider systems; and displaying an alert at the one of the additional legacy healthcare provider systems. These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim, do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic healthcare system environment). Further, the storage of medication flags at a legacy allergy field amounts to insignificant extra-solution activity because this element offers a nominal electronic data storage function, while the display of alerts on an electronic display amounts to insignificant extra-solution activity because it offers nominal data outputting equivalent to printing a report. Accordingly, the claim as a whole is directed to an abstract idea without integration into a practical application. 
The judicial exception recited in dependent claims 2-4, 6-7, 9-11, and 16-21 is also not integrated into a practical application under a similar analysis as above. Claims 2 and 19 specify that the healthcare provider system comprises an electronic medical record system, which merely ties the field of the invention to an EMR implementation. Claims 3, 4, 6, 7, 18, and 19 specify various additional data outputs for display according to determinations made as part of the abstract idea, which amount to insignificant extra-solution activity equivalent to printing a report as explained above for the independent claims. Claims 2, 4, 6, 7, 10, and 11 recite the storage of various types of additional data in storage elements, which amounts to nominal data storage functions and thus insignificant extra-solution activity as explained above for the independent claims. Claim 9 recites generation of a web-based portal at the electronic display of the healthcare provider system, which amounts to insignificant extra-solution activity equivalent to printing a report as explained for similar elements of independent claims 1 and 15 above. Claim 19 recites automatically updating said electronic medical record with said genetic testing results and alerts, which amounts to insignificant extra-solution activity in the form of nominal data storage of newly received information. Claim 21 recites the transmission of electronic commands to a genetic testing device assembly machine and a genetic sequencing machine; presently these limitations amount to insignificant extra-solution activity because commands are merely transmitted to external devices, and no automated assembly nor testing is actually performed (Examiner notes that this type of element could provide integration into a practical application in the future, if, for example, the automated assembly of a genetic testing device is actually performed according to the commands and the assembled genetic testing device is subsequently used to actually perform the list of ordered tests).
Accordingly, the additional elements of claims 1-4, 6-7, 9-11, and 15-21 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-4, 6-7, 9-11, and 15-21 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processors executing software instructions stored in electronic storage devices to perform the receiving, querying, generating, flagging, etc. steps of the invention amount to no more than mere instructions to apply the exception using generic computer components. As evidence of the generic nature of the above recited additional elements, Examiner notes para. [0056] of Applicant’s specification, where it is noted that the functions of the invention can be performed “by one or more electronic devices… compris[ing] one or more processors, electronic storage devices, executable software instructions, and the like configured to perform the operations described herein. The electronic devices may be general purpose computer [or] specialized computing device. The electronic devices may be personal computers, smartphone, tablets, databases, servers, or the like.” From this disclosure, one of ordinary skill in the art would understand that any generic processor-based electronic computing device may be utilized to accomplish the functions of the invention. 
Regarding the functional additional elements, as noted above, the steps of storing various data electronically, transmitting data electronically, and displaying data at an electronic display amount to insignificant extra-solution activity. These activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (i.e. receiving/transmitting information electronically between various systems and/or for display as in claims 1, 3-4, 6-7, 10-11, 15, and 18-19, etc.) and storing and retrieving information in memory (i.e. storing medication data, drug-gene data, software instructions, diagnostic codes, insurance information, alternative medications/treatments, etc. as in claims 1, 3-4, 6-7, 9-11, and 15-20) are each recognized as well-understood, routine, and conventional functions previously known to the industry, as outlined in MPEP 2106.05(d)(II). 
Further, the integration of pharmacogenomic data into existing EMR or other healthcare provider systems and fields is well-understood, routine, and conventional, as evidenced by at least Fig. 16, [0075], [0107], & [0174]-[0175] of Shiloh et al. (US 20150058039 A1); Pg 257, Col1, second full paragraph of Caraballo (Reference U on the PTO-892 mailed 1/5/2022); Fig. 1 & [0050] of Ellis et al. (US 20140350954 A1); [0187]-[0190] & [0198]-[0199] of Sheffield et al. (US 20140316821 A1); and [0052]-[0056] of Hoffman et al. (US 20020187483 A1). 
Additionally, the combination of these additional elements (various processor-based health systems electronically communicating with databases and display devices to provide alerts relating to drug-gene interactions based on a patient’s genetic testing results) is a well-understood, routine, and conventional combination, as evidenced by at least Shiloh abstract, Figs. 1 & 15-16; O’Donnell et al. (US 20160239636 A1) abstract, Fig. 1, [0046]-[0048], & [0052]-[0053]; Coleman et al. (US 20090094059 A1) abstract, Figs. 1 & 10; Baskys (US 20170270246 A1) abstract, [0029]-[0030], & [0047]; Spivey et al. (US 20160048652 A1) abstract & Fig. 1; Biles et al. (US 20180330060 A1) abstract, Fig. 1, & [0079]; and Sheffield abstract, Figs. 1-2, & [0006]. 
Thus, when considered as a whole and in combination, claims 1-4, 6-7, 9-11, and 15-21 are not patent eligible. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiloh (US 20150058039 A1).
Claim 1
Shiloh teaches a system for alerting a healthcare provider to ineffective medications in real time, (Shiloh abstract, [0107], [0124], noting a system for providing a healthcare provider alerts regarding medication interactions or ineffectiveness throughout their continuous work routine (i.e. in real time)) said system comprising: 
a legacy healthcare provider system comprising an electronic display and an electronic storage device comprising data regarding medications prescribed by, or likely to be prescribed by, the healthcare provider to each of a number of patients treated by the healthcare provider (Shiloh Figs. 1 & 15, [0079], [0081], [0116], noting an existing (i.e. legacy) healthcare provider EMR system storing prescribed drug information for patients (i.e. data regarding medications prescribed by the healthcare provider to a number of patients) accessible by electronic devices that include displays such as personal computers, mobile phones, tablets, etc.); 
a database comprising data regarding medications known to be ineffective in persons having particular genetic markers (Shiloh Figs. 1 & 15, [0030], [0080], noting the GENELEX database that stores information about medication effectiveness based on patient genetics); and 
a laboratory system in electronic communication with the healthcare provider system and the database, wherein the laboratory system comprises a processor and an electronic storage device comprising software instructions, which when executed, configure the processor to (Shiloh Figs. 1 & 15, [0107], noting DDI+ platform 140 that can be implemented as a processor executing software instructions stored in an electronic storage device per [0210]-[0212]): 
receive genetic testing results comprising genetic markers of a patient from said number of patients treated by the healthcare provider (Shiloh [0082], [0124], [0181], noting the DDI+ platform receives the patient’s genetic profile as an input); 
query the database to determine whether any medications in the list of medication prescribed by, or likely to be prescribed by, the healthcare provider to the patient are known to be ineffective in persons having the same genetic markers as the patient (Shiloh [0124], [0184], noting the GENELEX database is queried to determine the effectiveness of various prescribed medications based on the patient’s genetic profile); and 
generate and transmit a report to the legacy healthcare provider system indicating which of the medications in the list of medication prescribed by, or likely to be prescribed by, the healthcare provider to the patient 2Serial No.: 16/441,597Dkt. No. XAC3256-002CPreliminary Amendmentare known to be ineffective in persons having the same genetic markers as the patient (Shiloh Fig. 5, [0120], [0124], noting information about drug-gene interactions (i.e. reports) for a patient are generated and transmitted to the healthcare provider system for display on a GUI); 
wherein said legacy healthcare provider system comprises a processor and executable software instructions stored at the electronic storage device which, when executed, configure the processor to (Shiloh [0081], [0205], noting the healthcare provider accesses the system via processor-based display devices like mobile and desktop computers, tablets, mobile phones, etc. (i.e. devices with processors executing software instructions stored in electronic storage devices to facilitate computing functions)): 
flag each of the medications indicated in the report at a legacy field at the healthcare provider system (Shiloh [0107], [0176], noting alerts (i.e. drug-gene interaction alerts as in [0027]-[0028], [0186]-[0187], [0198]) may be integrated into existing EMR systems, i.e. at a legacy field via an icon or color coding); and 
automatically display an alert at said electronic display upon electronic indication of prescription of a medication flagged at the legacy field (Shiloh [0081], [0107], [0122], [0205], noting display of relevant alerts for the healthcare provider on a GUI throughout the healthcare provider’s work routine upon violation of alerting criteria (i.e. upon indication of prescription of a flagged medication)).  
Claim 6 
Shiloh teaches the system of claim 1, and further teaches wherein: said database further comprises a list of alternative medications; and said laboratory system comprises additional software instructions stored at the electronic storage device, which when executed, configure the processor to display a suggested alternative medication, based on said list of alternative medications, for each medication prescribed by, or likely to be prescribed 4Serial No.: 16/441,597Dkt. No. XAC3256-002CPreliminary Amendmentby, the healthcare provider to the patient which are known to be ineffective in persons having the same genetic markers as the patient (Shiloh Fig. 13, [0038]-[0040], [0150]-[0153], noting the DDI+ platform generates and displays a list of safer alternative medications for each prescribed medication that has a high predicted drug-gene interaction based on drugs stored in the databases).  
Claim 9
Shiloh teaches the system of claim 1 and further teaches wherein: said laboratory system comprises additional software instructions stored at the electronic storage device, which when executed, configure the processor to generate a web-based portal at the electronic display of the healthcare provider system (Shiloh Fig. 16, [0081], [0193], [0205], noting the DDI+ platform can be accessed on electronic display devices like mobile and desktop computers, tablets, mobile phones, etc. through Internet-enabled EMR integration or standalone web-based GUI).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shiloh in view of Caraballo (Reference U on the PTO-892 mailed 1/5/2022).
Claim 15
Shiloh teaches a method for alerting a healthcare provider to ineffective medications at a time of prescription, (Shiloh abstract, [0002], [0107], noting a method for providing a healthcare provider alerts regarding medication interactions or ineffectiveness throughout their continuous work routine (i.e. at a time of prescription)) said method comprising the steps of: 
providing, at a legacy healthcare provider system, a list of medications prescribed by, or likely to be prescribed by, a healthcare provider to each of a number of patients treated by the healthcare provider (Shiloh Figs. 1 & 15, [0079], [0081], [0116], noting an existing (i.e. legacy) healthcare provider EMR system storing prescribed drug information for patients (i.e. data regarding medications prescribed by the healthcare provider to a number of patients)); 
providing a database comprising data regarding medications known to be ineffective in persons having particular genetic markers (Shiloh Figs. 1 & 15, [0030], [0080], noting the GENELEX database that stores information about medication effectiveness based on patient genetics); 
providing a healthcare information exchange in electronic communication with a plurality of additional legacy healthcare provider systems and the legacy healthcare provider system (Shiloh Fig. 16, [0071], [0172], noting DDI+ platform 140 with statistical module 146 is in electronic communication with multiple EMRs from multiple healthcare organizations (i.e. a first healthcare provider system and a plurality of additional systems) and allows for the accessing and cross-institutional reporting of patient information, such that it is considered equivalent to an HIE system);
receiving, at a laboratory system, genetic testing results comprising genetic10Serial No.: 16/441,597 Dkt. No. XAC3256-002CPreliminary Amendmentmarkers of a patient from said number of patients treated by the healthcare provider (Shiloh Figs. 1 & 15, [0107], noting DDI+ platform 140, i.e. a laboratory system; see also [0082], [0124], [0181], noting the DDI+ platform receives the patient’s genetic profile as an input); 
querying the database to determine a subset of medications in the list of medications prescribed by, or likely to be prescribed by, the healthcare provider to the patient are known to be ineffective in persons having the same genetic markers as the patient (Shiloh [0124], [0184], noting the GENELEX database is queried to determine the effectiveness of various prescribed medications based on the patient’s genetic profile);
generating, at the laboratory system, a report indicating the subset of the medications (Shiloh Fig. 5, [0120], [0124], noting information about drug-gene interactions (i.e. reports) for a patient are generated based on patient medications found to have risky interactions);
transmitting, from the laboratory system to the healthcare information exchange, the report (Shiloh [0210], noting multiple processors may be utilized to embody the platform, indicating that data (i.e. generated reports about drug-gene interactions) can be communicated among the various components of the DDI+ platform acting as the laboratory system and HIE system);
receiving, at the legacy healthcare provider system and the additional legacy healthcare providers systems by way of the healthcare information exchange, the report (Shiloh Fig. 5, Fig. 16, [0120], [0124], noting information about drug-gene interactions (i.e. reports) for a patient are received at the healthcare provider systems for display on a GUI by way of the DDI+ platform in communication with multiple EMR systems, i.e. acting as the HIE system);
integrating, at the legacy healthcare provider system and the additional legacy healthcare provider systems, the report by flagging each of the medications in the subset  (Shiloh [0107], [0176], noting alerts (i.e. drug-gene interaction flags as in [0027]-[0028], [0186]-[0187], [0198]) may be integrated into existing EMR systems, i.e. at a legacy field via an icon or color coding);
receiving, at one of the additional legacy healthcare provider systems, data indicating a prescription of one of the medications in the subset to the patient (Shiloh [0107], [0122], noting a physician is free to prescribe medications as part of a normal workflow, including medications that would result in alerts by the system (i.e. one of the medications in the subset of ineffective medications)); and 
generating and displaying, at the one of the additional legacy healthcare provider systems, an alert to reconsider prescribing the one or the medications in the in the subset to the patient (Shiloh [0081], [0107], [0122], [0205], noting display of relevant alerts for the healthcare provider on a GUI throughout the healthcare provider’s work routine upon violation of alerting criteria (i.e. upon indication of prescription of a flagged medication)).  
In summary, Shiloh teaches a system that can generate alerts for patients of healthcare providers indicating reduced efficacy of prescribed medications based on their genetic profiles, with the generated alerts being integrated into existing EMR systems, i.e. at legacy fields as explained above. However, this reference fails to explicitly disclose that the integrated alerts specifically flag medications as an allergy at a legacy allergy field of the legacy healthcare provider system. However, Caraballo teaches that it is known in the art to integrate pharmacogenomic alerts into the allergy field of an existing EHR due to the lack of a specific repository for PGx data (Caraballo Pg 257, Col1, second full paragraph). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of the combination such that the generated pharmacogenomic alerts are flagged specifically as an allergy in the electronic medical record system because Caraballo shows that this is a known solution in the art to facilitate integration of pharmacogenomic alerts into existing EHR systems. 
Claim 18
Shiloh in view of Caraballo teaches the method of claim 15, and the combination further teaches: providing, at the database, a list of alternative medications; querying the database to retrieve one or more alternative medications for each medication prescribed by, or likely to be prescribed by, the healthcare provider to the patient which are known to be ineffective in persons having the same genetic markers as the patient; and transmitting said one or more alternative medications to the legacy healthcare provider system for display (Shiloh Fig. 13, [0038]-[0040], [0150]-[0153], noting the DDI+ platform generates and displays a list of safer alternative medications for each prescribed medication that has a high predicted drug-gene interaction based on drugs stored in the databases).  
Claim 19
Shiloh in view of Caraballo teaches the method of claim 15, and the combination further teaches wherein: 
said laboratory system is configured to generate displays at said legacy healthcare provider system by way of a web-based portal (Shiloh Fig. 16, [0081], [0193], [0205], noting the DDI+ platform can be accessed on personal electronic devices like mobile and desktop computers, tablets, mobile phones, etc. through Internet-enabled EMR integration or standalone web-based GUI); 
said healthcare provider system comprises an electronic medical record (Shiloh [0027], [0079]); 
said laboratory system is configured to automatically update said electronic medical record with said genetic testing results and alerts (Shiloh [0176], noting that alerts from genetic testing results are indicated in the EMR system in an integrated manner such that alerts from the DDI+ platform are considered to automatically update the EMR); and
said alerts are flagged as an allergy in the electronic medical record (Shiloh [0107], [0122], [0176], noting alerts may be integrated into existing EMR systems; see also Caraballo Pg 257, Col1, second full paragraph, noting that it is known to integrate pharmacogenomic alerts into the allergy field of an existing EHR; when considered in combination, these disclosures indicate that the alerts could be flagged as an allergy in the EMR system).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shiloh as applied to claim 1 above, and further in view of Caraballo.
Claim 2
Shiloh teaches the system of claim 1 and further teaches wherein: said legacy healthcare provider system comprises an electronic medical record system (Shiloh [0027], [0079]); . In summary, Shiloh teaches a system that can generate alerts for patients of healthcare providers indicating reduced efficacy of prescribed medications based on their genetic profiles, with the generated alerts being integrated into existing EMR systems, i.e. at legacy fields as explained above. However, this reference fails to explicitly disclose said legacy field comprises a legacy allergy field of the electronic medical record system. However, Caraballo teaches that it is known in the art to integrate pharmacogenomic alerts into the allergy field of an existing EHR due to the lack of a specific repository for PGx data (Caraballo Pg 257, Col1, second full paragraph). It therefore would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the system of the combination such that the generated pharmacogenomic alerts are flagged specifically at an allergy field in the electronic medical record system because Caraballo shows that this is a known solution in the art to facilitate integration of pharmacogenomic alerts into existing EHR systems. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shiloh and Caraballo as applied to claims 2 and 15 above, and further in view of Saus et al. (US 20050149361 A1).
Claim 3
Shiloh in view of Caraballo teaches the system of claim 2 wherein: 


display an indicator in association with the patient which indicates whether one or more medications prescribed, or likely to be prescribed, to said patient are known to be ineffective in persons having the same genetic markers as the patient (Shiloh Fig. 5, [0027]-[0028], [0045], [0188], noting alerts are generated in association with a particular patient’s EMR indicating drug-gene interactions that reduce the blood serum of a drug and thus its effectiveness).
In summary, the combination teaches a system that can generate alerts for patients of a healthcare provider indicating reduced efficacy of prescribed medications based on their genetic profiles. In addition, the combination teaches that each patient is associated with identifying information like a magnetic card, national insurance or identity number in the EMR system (Shiloh [0177] & [0179]). However, it fails to explicitly disclose that the healthcare provider system is configured to display a list comprising identifying information for each of said number of patients treated by the healthcare provider. 
However, Saus teaches an analogous medication checking system that allows for a healthcare provider system to display a patient list including identifying information for a number of patients treated by that healthcare provider (Saus [0032]-[0033], noting various patient-procedure entries including patient name, social security number, etc. (i.e. patient identifying information) are displayed in a list on a user interface window). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the EMR healthcare provider system of the combination such that it can display a list of patients and their associated identifying information in order to visually list the patients scheduled for treatment by the particular provider and facilitate the selection of a particular patient for preemptive medication adverse event detection, as suggested by Saus [0033]. 
Claim 17
Shiloh in view of Caraballo teaches the method of claim 15, but fails to explicitly disclose: 
providing, at the legacy healthcare provider system, diagnostic codes for the patient;
providing, at the database, a list of commonly prescribed medications associated with diagnostic codes; and 
querying the database to retrieve the commonly prescribed medications associated with the received diagnostic codes to determine the medications likely to be prescribed to the patient.  
However, Saus teaches an analogous method for preemptive medication adverse event prediction that includes a database of diagnostic codes associated with commonly prescribed medications for each procedure (Saus abstract, [0029], noting pre-built medication-procedure tables which maintain a standard list of medications that may be administered during a particular medical procedure) that can be used to determine the medications likely to be prescribed to the patient (Saus [0030], noting the medication-procedure tables are used at a template for medications that are often administered to a patient for a given medical procedure) for subsequent genetic profile checking to preempt adverse clinical reactions (Saus [0027], [0031], noting the purpose of determining the medications likely to be administered to a patient is to preemptively check them for known patient-specific adverse events). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medication compatibility checking method of the combination such that it includes the retrieval and checking of medications associated with a particular medical procedure as in Saus in order to preemptively check for potential adverse patient reactions to medications conventionally used in certain procedures so that instances of such negative incidents can be reduced and patient safety improved, as suggested by Saus [0006].

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shiloh as applied to claim 1 above, and further in view of Wilson et al. (US 20190244688 A1) and Belgoroski (US 10950354 B1).
Claim 4
Shiloh teaches the system of claim 1, and further teaches that patients may be associated with insurance information in the healthcare provider system (Shiloh [0177], noting national insurance number may be associated with a patient in the EMR). However, this reference fails to explicitly disclose wherein: 
said legacy healthcare provider system further comprises diagnostic codes3Serial No.: 16/441,597 Dkt. No. XAC3256-002CPreliminary Amendmentfor each of said number of patients treated by the healthcare provider stored at the electronic storage device; and 
said laboratory system comprises additional software instructions stored at the electronic storage device, which when executed, configure the processor to: 
receive said diagnostic codes and said insurance information for the patient; 
determine which genetic tests are covered by the patient's insurance; 
determine that genetic testing has not otherwise been ordered for the patient; and 
display a prompt at said legacy healthcare provider system to add genetic tests covered by the patient's insurance to a list of ordered tests.  
However, Wilson teaches a computerized lab clearinghouse device that may be applied as a layer atop an existing service application or device (Wilson [0073]) that:
interfaces with healthcare provider systems to obtain patient diagnoses and medical histories as well as insurance information of a patient (Wilson [0057], [0079], [0097]);
determines which genetic tests are covered by the patient’s insurance (Wilson [0114], noting the device evaluates the appropriateness of an existing lab request for a test by determining if there are equivalent tests that would be covered by the patient’s insurance and provide the necessary results; it is further contemplated in at least [0044] & [0118] that such lab tests can include genomic testing for a patient); and 
displays a prompt to the healthcare provider to add genetic tests covered by the patient’s insurance to a list of ordered tests (Wilson [0059], [0125], noting that if different tests are determined to be more appropriate by the system (e.g. by being more likely to be covered by a patient’s insurance), the newly suggested tests are communicated to the ordering provider via a client device (i.e. displayed as a prompt for the provider to add the more suitable tests to a list of ordered tests)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shiloh to include an integrated lab clearinghouse device layer on top of it in order for a provider to be able to directly order genomic testing and other laboratory tests from their existing systems (as suggested by Wilson [0073]) while preemptively checking for insurance coverage for a patient to ensure the requested testing is more tailored to the patient to provide more useful lab results and reduced costs (as suggested by Wilson [0060]). 
Additionally, although the combination of Shiloh and Wilson fails to explicitly disclose determining that genetic testing has not otherwise been ordered for the patient, Belgoroski teaches an analogous pharmacogenomics system that determines whether relevant genetic testing has been completed for a patient or not, and provides functionality to subsequently order unperformed tests (Belgoroski Col2 L10-43 & L58-67, Col7 L55 – Col8 L26, noting a server system interfaces with a client EHR to determine if a patient has undergone genetic tests associated with / relevant to particular medications, and can transmit a list of laboratories and tests to the client (i.e. the healthcare provider system) for display on a GUI). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the combination to include checking for relevant genetic test completion as in Belgoroski in order to ensure that all relevant genetic tests for queried medications are ordered and performed and to prevent redundant testing of already ordered tests (as suggested by Belgoroski Col3 L9-15).
Claim 11
Shiloh teaches the system of claim 1, and further teaches wherein: 
said legacy healthcare provider system comprises a list of medication prescribed to the patient and insurance information for each of said number of patients treated by the healthcare provider stored at the electronic storage device (Shiloh [0079], [0116], noting the EMR contains a list of drugs actually prescribed to the patient; see also [0177], noting national insurance number may be associated with a patient in the EMR); 
said database further comprises a list of  (Shiloh [0030], [0080], [0087]-[0094], noting the GENELEX database that stores information about medication effectiveness based on patient genetics, including a list of genetic markers known to affect the efficacy of various medications); and 6Serial No.: 16/441,597Dkt. No. XAC3256-002CPreliminary Amendment
said laboratory system comprises additional software instructions stored at the electronic storage device, which when executed, configure the processor to: 
receive the prescribed medications from the healthcare provider system (Shiloh [0079], [0116]); 



 
In summary, Shiloh teaches a system that can extract the patient’s prescribed medications and query a database of genetic markers associated with the medications to determine whether any alerts are required. However, the reference fails to explicitly disclose that the database includes a list of tests for the genetic markers known to affect the efficacy of various medications, nor querying such a database to retrieve the tests for genetic markers known to affect the efficacy of the prescribed medications, receiving insurance information for the patient, further identify certain of the identified tests which are covered by the patient’s insurance, and transmit a list of the further identified tests to the healthcare provider system. 
However, Belgoroski teaches an analogous pharmacogenomics system that queries a database to retrieve tests for genetic markers known to affect the efficacy of received medication identifiers and transmit a list of the identified tests to a healthcare provider system (Belgoroski Col2 L10-43 & L58-67, Col7 L55 – Col8 L26, noting a server system interfaces with a client EHR to determine if a patient has undergone genetic tests associated with / relevant to particular medications, and can transmit a list of laboratories and tests to the client (i.e. the healthcare provider system) for display on a GUI). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shiloh to include checking for relevant genetic test completion and subsequently transmitting a list of identified tests to a client system as in Belgoroski in order to ensure that all relevant genetic tests for queried medications are ordered and performed (as suggested by Belgoroski Col3 L9-15), as well as to allow a user to view and select their preferred tests and testing sites (as suggested by Belgoroski Col8 L10-26).
Though Shiloh in view of Belgoroski teaches a system that includes patient insurance information and can identify tests for genetic markers relevant to particular medications, the combination fails to explicitly disclose the further identification of tests which are covered by the patients insurance as required by the claim. However, Wilson teaches a computerized lab clearinghouse device that may be applied as a layer atop an existing service application or device (Wilson [0073]) that:
interfaces with healthcare provider systems to obtain patient diagnoses and medical histories as well as insurance information of a patient (Wilson [0057], [0079], [0097]);
determines which genetic tests are covered by the patient’s insurance (Wilson [0114], noting the device evaluates the appropriateness of an existing lab request for a test by determining if there are equivalent tests that would be covered by the patient’s insurance and provide the necessary results; it is further contemplated in at least [0044] & [0118] that such lab tests can include genomic testing for a patient); and 
displays a prompt to the healthcare provider to add genetic tests covered by the patient’s insurance to a list of ordered tests (Wilson [0059], [0125], noting that if different tests are determined to be more appropriate by the system (e.g. by being more likely to be covered by a patient’s insurance), the newly suggested tests are communicated to the ordering provider via a client device (i.e. displayed as a prompt for the provider to add the more suitable tests to a list of ordered tests)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the combination to include an integrated lab clearinghouse device layer on top of it in order for a provider to be able to directly order genomic testing and other laboratory tests from their existing systems (as suggested by Wilson [0073]) while preemptively checking for insurance coverage for a patient to ensure the requested testing is more tailored to the patient to provide more useful lab results and reduced costs (as suggested by Wilson [0060]). 

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiloh as applied to claim 1 above, and further in view of Saus.
Claim 7
Shiloh teaches the system of claim 1 and further teaches wherein: 

said database further comprises a list of alternative treatment options; and said laboratory system comprises additional software instructions stored at the electronic storage device, which when executed, configure the processor to display a suggested alternative treatment option, based on said list of alternative treatment options, for each  (Shiloh Fig. 13, [0038]-[0040], [0150]-[0153], noting the DDI+ platform generates and displays a list of safer alternative medications for prescribed medications that have high predicted drug-gene interactions based on drugs stored in the databases).  
In summary, Shiloh teaches a system that can recommend safer alternative medications for medications determined or predicted to have reduced efficacy based on drug-gene interactions. However, the reference fails to explicitly disclose that said healthcare provider system further comprises diagnostic codes for each of said number of patients treated by the healthcare provider stored at the electronic storage device and that such alternative treatments are recommended specifically for each condition diagnosed by the healthcare provider which is known to normally require ineffective medications, rather than simply for medications known to be ineffective for the patient’s genetic profile. 
However, Saus teaches an analogous system for preemptive medication adverse event prediction that includes a database of diagnostic codes associated with commonly or normally prescribed medications for each procedure (Saus abstract, [0029], noting pre-built medication-procedure tables which maintain a standard list of medications that may be administered during a particular medical procedure) that can be used to determine the medications likely to be prescribed to the patient (Saus [0030], noting the medication-procedure tables are used at a template for medications that are normally administered to a patient for a given medical procedure) for subsequent genetic profile checking to preempt adverse clinical reactions (Saus [0027], [0031], noting the purpose of determining the medications likely to be administered to a patient is to preemptively check them for known patient-specific adverse events). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medication compatibility checking and alternative suggestion system of Shiloh such that it includes knowledge of medications normally associated with a particular procedure for a condition as in Saus in order to preemptively check for potential adverse patient reactions to medications normally used in certain procedures for certain conditions (as suggested by Saus [0006]) so that appropriate alternatives can be suggested for each contraindicated instance (as suggested by Shiloh [0150]-[0153]).  
Claim 10
Shiloh teaches the system of claim 1, but fails to explicitly disclose wherein: 
said database further comprises diagnostic codes and a list of commonly prescribed medications associated with said diagnostic codes; and 
said laboratory system comprises additional software instructions stored at the electronic storage device, which when executed, configure the processor to: 
receive diagnostic codes from the healthcare provider system; and 
query the database to retrieve the commonly prescribed medications associated with the received diagnostic codes to determine the medications likely to be prescribed to the patient.  
However, Saus teaches an analogous system for preemptive medication adverse event prediction that includes a database of diagnostic codes associated with commonly prescribed medications for each procedure (Saus abstract, [0029], noting pre-built medication-procedure tables which maintain a standard list of medications that may be administered during a particular medical procedure) that can be used to determine the medications likely to be prescribed to the patient (Saus [0030], noting the medication-procedure tables are used at a template for medications that are often administered to a patient for a given medical procedure) for subsequent genetic profile checking to preempt adverse clinical reactions (Saus [0027], [0031], noting the purpose of determining the medications likely to be administered to a patient is to preemptively check them for known patient-specific adverse events). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medication compatibility checking system of Shiloh such that it includes the retrieval and checking of medications associated with a particular medical procedure as in Saus in order to preemptively check for potential adverse patient reactions to medications conventionally used in certain procedures so that instances of such negative incidents can be reduced and patient safety improved, as suggested by Saus [0006].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shiloh as applied to claim 1 above, and further in view of Apte et al. (US 20170308669 A1) and Wilson.
Claim 8
Shiloh teaches the system of claim 1, and further notes that genetic test results as analyzed by the system can be obtained via genetic testing means like saliva samples (Shiloh [0087]-[0088]). However, the reference fails to explicitly disclose that the system itself actually includes 
a genetic material gathering device; 
a genetic sequencing device, wherein said genetic sequencing device is configured to receive the genetic material gathering device, wherein said genetic sequencing device is in electronic communication with said laboratory system; and 
additional software instructions stored at the electronic storage device of the laboratory system, which when executed, configure the processor to: 
receive an order for genetic testing; and 
electronically generate and transmit instructions to said genetic sequencing device to perform said ordered testing in at least partially automated fashion.  
However, Apte teaches a pharmacogenomics system comprising a sample handling system that receives containers with biological samples and includes a sequencer system to determine genomic sequencing information of the received samples in an at least partially automated fashion (Apte Fig. 2, [0019], [0029]) in electronic communication with computing systems that analyze and characterize the sequence data and provide treatment guidance based on the pharmacogenomics of the acquired sample (Apte Fig. 2, [0019]-[0020], [0030]-[0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Shiloh that includes components providing computerized analysis related to the pharmacogenomics of an acquired sample to actually include the sample handling and sequencing components as in Apte in order to allow for the direct and integrated communication of genomic sequences of a sample from the handling system to the analysis system (as suggested by Apte [0033]), thereby allowing an improved distribution of functionality across a network to facilitate concurrent processing of biological samples leveraged by the analysis systems to generate personalized characterizations and/or therapies for a patient (as suggested by Apte [0027]). 
Although the combination of Shiloh and Apte teaches a system whereby the actual genetic sequencing and handling devices are in electronic communication with a computerized pharmacogenomics system to perform genetic testing on patient samples, the combination fails to explicitly disclose that the laboratory system receives an order for genetic testing and generates and transmits instructions to the genetic sequencing device to specifically perform the ordered genetic testing. However, Wilson teaches a computerized lab clearinghouse device that may be applied as a layer atop an existing service application or device (Wilson [0073]) that: receives a list of ordered genetic testing (Wilson Fig. 5, [0110], noting receipt of a lab request, i.e. list of ordered tests, which may be genetic tests per [0118]) and transmits electronic commands related to the performance of ordered genetic tests to laboratory system devices (Wilson [0045], [0062], [0126], [0131], noting the device generates lab instructions for the ordered tests and sends them to the specified laboratory; [0045] further notes that the instructions can include “any information that may help enable the receiving laboratory to perform one or more of the medical tests indicated in the lab instructions”). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of the combination to include sending electronic commands to laboratory system devices specifically for the performance of ordered tests as in Wilson in order to provide instructions related to the performance of ordered genomic testing and other laboratory tests directly to the system performing the tests (as suggested by Wilson [0131]). 

Claims 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shiloh and Caraballo as applied to claim 15 above, and further in view of Wilson.
Claim 16
Shiloh in view of Caraballo teaches the method of claim 15, and the combination further teaches that patients may be associated with insurance information in the healthcare provider system (Shiloh [0177], noting national insurance number may be associated with a patient in the EMR). However, the combination fails to explicitly disclose: 
providing, at the healthcare provider system, diagnostic codes for the patient;
determining which genetic tests are covered11Serial No.: 16/441,597 Dkt. No. XAC3256-002CPreliminary Amendmentby the patient's insurance; 
automatically adding, at the legacy healthcare provider system, the genetic tests covered by the patient's insurance to a list of ordered tests; and
transmitting the list of ordered tests to the laboratory system. 
However, Wilson teaches a computerized lab clearinghouse device that may be applied as a layer atop an existing service application or device (Wilson [0073]) that:
interfaces with healthcare provider systems to obtain patient diagnoses and medical histories as well as insurance information of a patient (Wilson [0057], [0079], [0097]);
determines which genetic tests are covered by the patient’s insurance (Wilson [0114], noting the device evaluates the appropriateness of an existing lab request for a test by determining if there are equivalent tests that would be covered by the patient’s insurance and provide the necessary results; it is further contemplated in at least [0044] & [0118] that such lab tests can include genomic testing for a patient); and 
automatically adds the genetic tests covered by the patient’s insurance to a list of ordered tests and transmits the list of ordered tests to the laboratory system (Wilson [0059], [0124]-[0125], noting that if different tests are determined to be more appropriate by the system (e.g. by increasing insurance coverage), the lab request is automatically modified with the newly suggested tests, approved and sent to a laboratory, and communicated to the ordering provider via a client device).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of the combination to include an integrated lab clearinghouse device layer on top of the DDI+ platform in order for a provider to be able to directly order genomic testing and other laboratory tests from their existing systems (as suggested by Wilson [0073]) while preemptively checking for insurance coverage for a patient to ensure the requested testing is more tailored to the patient to provide more useful lab results and reduced costs (as suggested by Wilson [0060]). 
Claim 21
Note: the electronic commanding of a genetic testing device assembly machine and a genetic sequencing machine to perform various functions is interpreted as an intended result, and is not considered patentably limiting. That is, the claim only requires that electronic commands are sent to external devices (i.e. the transmission of a signal), not that these devices actually carry out or perform commands to achieve any particular function. Accordingly, for the purposes of applying art, the claim will be interpreted as sending any kind of electronic command to external devices intended for any purpose or result. 
Shiloh in view of Caraballo teaches the method of claim 15, but the combination fails to explicitly disclose:
electronically receiving, at the LIS, ordered genetic testing;
electronically commanding, by way of the LIS, a genetic testing device assembly machine to assembly a genetic testing device for the ordered genetic testing in an at least partially automated fashion; and
electronically commanding, by way of the LIS, a genetic sequencing machine to perform the ordered genetic testing in an automated fashion using the genetic testing device.
However, Wilson teaches a computerized lab clearinghouse device that may be applied as a layer atop an existing service application or device (Wilson [0073]) that:
receives a list of ordered genetic testing (Wilson Fig. 5, [0110], noting receipt of a lab request, i.e. list of ordered tests, which may be genetic tests per [0118]) and
transmits electronic commands related to the performance of ordered genetic tests to laboratory system devices (Wilson [0045], [0062], [0126], [0131], noting the device generates lab instructions for the ordered tests and sends them to the specified laboratory; [0045] further notes that the instructions can include “any information that may help enable the receiving laboratory to perform one or more of the medical tests indicated in the lab instructions”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of the combination to include sending electronic commands to laboratory system devices for the performance of ordered tests as in Wilson in order to provide instructions related to the performance of ordered genomic testing and other laboratory tests directly to the system performing the tests (as suggested by Wilson [0131]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shiloh and Caraballo as applied to claim 15 above, and further in view of Belgoroski.
Claim 20
Shiloh in view of Caraballo teaches the method of claim 15, and the combination further teaches the steps of: 
providing, at the legacy healthcare provider system, medications prescribed to the user (Shiloh [0079], [0116], noting the EMR contains a list of drugs actually prescribed to the patient); 
providing, at the database, a list of  (Shiloh [0030], [0080], [0087]-[0094], noting the GENELEX database that stores information about medication effectiveness based on patient genetics, including a list of genetic markers known to affect the efficacy of various medications); and 6Serial No.: 16/441,597Dkt. No. XAC3256-002CPreliminary Amendment

 
In summary, the combination teaches a system that can extract the patient’s prescribed medications and query a database of genetic markers associated with the medications to determine whether any alerts are required. However, it fails to explicitly disclose that the database includes a list of tests for the genetic markers known to affect the efficacy of various medications, nor querying such a database to retrieve tests applicable to the medications prescribed to the patient and provide a prompt for the healthcare provider to order said identified tests at the legacy healthcare provider system. 
However, Belgoroski teaches an analogous pharmacogenomics method that queries a database to retrieve tests for genetic markers known to affect the efficacy of received medication identifiers and transmit a list of the identified tests to a healthcare provider system (Belgoroski Col2 L10-43 & L58-67, Col7 L55 – Col8 L26, noting a server system interfaces with a client EHR to determine if a patient has undergone genetic tests associated with / relevant to particular medications, and can transmit a list of laboratories and tests to the client (i.e. the healthcare provider system) for display on a GUI, i.e. a prompt to order the listed tests). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of the combination to include checking for relevant genetic test completion and subsequently transmitting a list of identified tests to a client system as in Belgoroski in order to ensure that all relevant genetic tests for queried medications are ordered and performed (as suggested by Belgoroski Col3 L9-15), as well as to allow a user to view and select their preferred tests and testing sites (as suggested by Belgoroski Col8 L10-26).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 5 and 12-13 are found to recite allowable subject matter. None of the cited prior art, either alone or in combination, sufficiently teaches or suggests each and every limitation of these claims. Particularly, the prior art fails to explicitly disclose or render obvious the combination of system elements of claim 1 with an automated genetic testing device assembly machine that receives electronically transmitted instructions to commence at least partially automated assembly of a genetic testing device in accordance with a list of ordered tests (in the case of claim 5). Claim 12 incorporates similar limitations as claim 5, and is thus similarly found to recite an allowable combination of subject matter over the prior art. The closest prior art, Shiloh, discloses that genetic testing results may be obtained from saliva testing (see [0088]), but one of ordinary skill in the art would not have found it obvious to modify that system to actually include an automated genetic testing device assembly machine with automated assembly functionalities as in claims 5 and 12. Accordingly, claims 5 and 12 are found to recite allowable subject matter, as is claim 13 due to its dependence on claim 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hicks et al. and Hinderer et al. (References U and V on the accompanying PTO-892) describe the state of the art for integrating pharmacogenomic alerts into electronic health record systems. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626